Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the preliminary amendment filed 7/6/2022, claims 1-13 and 17 are cancelled, new claim 21 is added, and claims 14, 18, and 20 have been amended. Claims 14-16 and 18-21 are pending and under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,179,616. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of pending application is substantially similar to claim 1 of ‘616 patent except it broadens the scope of claim by eliminating the limitations “wherein the piece of athletic equipment is a tackling dummy, wherein the action is tackling the tackling dummy, wherein the electronic display depicts the first symbol based on a signal from a sensor, the signal associated with interaction between the first player and the tackling dummy, wherein the symbol is displayed less than one second prior to the action, wherein the electronic display is coupled to an upper half of the tackling dummy and, more specifically, is closer to an upper end of the dummy than to a vertical center of the tackling dummy,” which is obvious variation. Dependent claims 15, 16, 18, and 19 correspond to claims 2-5 of ‘616 patent, and claims 20 and 21 are obvious variation of “tackling dummy” in claim 1 of ‘616 patent.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hand-held user-input device” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a first symbol" in line 5. It is ambiguous which render the claim indefinite because it is unclear whether the limitation refers to "a first symbol" in line 3 or not. For similar reasons, dependent claims thereof are rejected as well.
Claim 14 recites the limitation "a player" in line 5. It is ambiguous which render the claim indefinite because it is unclear whether the limitation refers to "a player " in line 1 or not. For similar reasons, dependent claims thereof are rejected as well.
Claim 14 recites the limitation "the first player" in line 9. It is ambiguous which render the claim indefinite because it is unclear whether the limitation refers to "a player " in line 1 or defines another new first player. For similar reasons, dependent claims thereof are rejected as well.
Claim 14 recites the limitation "the first input" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For similar reasons, dependent claims thereof are rejected as well.
Claim 18 recites the limitation "the hand-held device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the user input" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-21 recite the limitation "the display".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
Claims 14-16 and 18-21 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 14-16 and 18-21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In particular, the amended claim 14 requires a human by reciting “an electronic display physically coupled to [] a human torso”. The specification clearly describes the term “human torso” is a part of human organism. Spec. ¶0034 (“a human torso (e.g., around the chest of a coach))”).
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 14-16 and 18-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 14 recite(s) depict a first symbol at the time of an action by a player; receiving a first input associated with the first player and asserted to correspond to the depicted first symbol at the time of the action; and determining whether the first input corresponds to the depicted first symbol.
[STEP 1] The claim 14 recites at least one step or act. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) 14 recite(s):
a) using a user input display to depict a first symbol on an electronic display physically coupled to a piece of athletic equipment or a human torso1 to depict a first symbol at the time of an action by a player; 
b) obtaining an identification of the symbol from the first player after the first player has completed the action on the piece of athletic equipment or human torso with the player's head position maintained in the specific orientation wherein the maintaining a specific head position prevents injury of the player during the sport; and 
c) receiving the first input associated from the first player corresponding to the first symbol.
The non-highlighted portion of the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “user input display,” and “an electronic display physically coupled to a piece of athletic equipment or a human torso,” nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses a sport coach observing athletes’  actions onto a target showing a visual stimuli and assessing the observed actions. Furthermore, nothing in the claim element precludes the step from practically being performed in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas or the “Mental Process” grouping.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “user input display,” and “an electronic display physically coupled to a piece of athletic equipment or a human torso.”
The “user input display” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements an electronic display physically coupled to a piece of athletic equipment or a human torso. The specification describes “physically coupled to a human torso” as “around the chest of a coach.” Spec. ¶0034. Under the broadest reasonable interpretation, this means a coach holds any electronic display device such as holding an iPhone in his hand. Therefore, the additional element step is recited at a high level of generality, and amounts to mere data outputting, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an electronic display to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “physically coupled to a piece of athletic equipment or a human torso” amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere data collection or displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 1. Furthermore, the background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
As noted previously, the claim as a whole merely describes how to generally adding insignificant extra-solution activity to the judicial exception. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 15-16 and 18-21 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of a kiosk with “hand-held user-input device, smartphone, remote control, or tablet” [claim 18], which are no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry. The mere recitation of “hand-held device, smartphone, remote control, or tablet” or merely describing a signal of a [generic] sensor without further particularly describing what is the sensor or signal is interpreted as information from generic device, and is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))). The Applicant’s specification provides that the elements are well-known as well. In particular, “hand-held user-input device” [claim 17], and “smartphone, remote control, or tablet are each functional generic computer components that perform the generic functions of displaying and transmitting information, common to electronics and computer systems. Generic computer implementation does not provide significantly more than the abstract idea. Applicant’s own specification merely describes the additional elements at a relatively high-level, without detail, showing that those elements were well-known. See also MPEP 2106.05(d)(II) (providing a list of court-found well understood, routine and conventional activities previously known to the industry that do not amount to significantly more such as receiving or transmitting data over a network; performing repetitive calculations; electronic recordkeeping; storing and retrieving information in memory; electronically scanning or extracting data from a physical document; a web browser’s back and forward button functionality). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tinjust (U.S. Patent Application Publication 2013/0266918).
Regarding claim 14, Tinjust discloses a method of training a plyer to maintain head position in a specific orientation during a sport (Abstract) comprising: 
a) using a user input display to depict a first symbol on an electronic display physically coupled to a piece of athletic equipment or a human torso to depict a first symbol at the time of an action by a player (cognitive slave interface in FIG. 2A and 2B; ¶0043: “a slave cognitive interface is illustrated in FIG. 2B integrated into a standee typically used during practice.”; control board in FIG. 8C; ¶0062: “a number of components can be implemented in a separate control board as illustrated in FIG. 8C … The control board includes a microcontroller configured to receive sensor information from sensors and from the master/slave interface main computer boards, configure the LEDs on the arms of the master-interface, and transmit information to the master/slave main computer boards digital input/output signals.”; FIG. 7 and ¶0061 illustrate the master interface); 
b) obtaining an identification of the symbol from the first player after the first player has completed the action on the piece of athletic equipment or human torso with the player's head position maintained in the specific orientation wherein the maintaining a specific head position prevents injury of the player during the sport (¶0108: “After perception of a peripheral visual-stimulation, the athlete has to trigger the appropriate tactile-interface (footpad) corresponding to the identification provided by the pre-stimulations order.”; ¶0098: “the athlete's sight can be monitored by a camera of a facial recognition component and/or monitored by a camera of a component configured to determine where the athlete's eyes are pointing.”); and 
c) receiving the first input associated from the first player corresponding to the first symbol (It is noted that “the first input” lacks its antecedent basis and indefinite; ¶0125: “This includes a chronometric indication FIGS. 2B/13C, statistics, below/above a single threshold, a response mapping such as illustrated in FIG. 6A, etc.”).

Regarding claim 15, Tinjust further discloses that the first symbol is a letter or a number (¶0048: “a word, image, ideogram, different spectrum of sound, different type of vibration, etc. to interact with and stimulate the athlete in an improved way to cognitively simulate uncertain and unpredictable (complex) situations experienced by athletes during sports action.”).

Regarding claim 16, Tinjust further discloses storing a record, associated with the first player, of whether the first input corresponds to the depicted first symbol (¶¶0069-0071).

Regarding claim 18, Tinjust further discloses that the hand-held user-input device comprises a smartphone, remote control, or tablet wirelessly connected to the display, and the user input is transmitted wirelessly to the display (¶0077 illustrates the remote control, i.e. the master interface controlling the slave interface: “The slave cognitive human-machine interface is configured to operate within the overall cognitive-multisensory stimulation system, for example by receiving instructions from the master-interface, depending on the training program, to generate images on the LCD display module, to generate sounds through the sound module and/or a luminous pattern via the LED.”).

Regarding claim 19, Tinjust further discloses causing the display to depict a second symbol at the time of an action by a second player; and receiving from the second player a second input asserted to correspond to the depicted second symbol (¶0055 illustrates different position players).

Regarding claim 20, Tinjust further discloses that the display is coupled to a pole supporting a basketball hoop (FIG. 13A; ¶0082: “FIG. 13A illustrates a trigger slave interface having a laser beam detecting a basket ball falling through the basket”;).

Regarding claim 21, Tinjust further discloses that the display is coupled to a stand or support (cognitive slave interface in FIG. 2A and 2B; ¶0043: “a slave cognitive interface is illustrated in FIG. 2B integrated into a standee typically used during practice.”; ¶0080: “Responsive to an order sent by the master-interface directly or via a slave-interface, a given tactile slave-interface can be hit/pushed/touched by the subject/athlete.”; ¶0082: “IG. 3B illustrates a trigger slave-interface having a detection area defined by number of reflected beams defining a detection pattern for use in American football”; ¶0115: “These pre-decision-making orders displayed via the master-interface correspond to a sport's specific action in terms of full body movement (displacement, shoot, pass, tackle, block, swing, etc.) that the athlete has to perform.”; see also FIG. 13A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715


/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation, the limitation “physically coupled to a piece of athletic equipment or a human torso” reads on any information or printed matter is displayed on human torso.